Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The lengthy specification has not been checked to the extent necessary to
determine the presence of all possible minor errors. Applicant's cooperation is
requested in correcting any errors of which applicant may become aware in the
specification.

Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. The entire reference is considered to provide disclosure relating to the claimed invention. The claims & only the claims form the metes & bounds of the invention. Office personnel are to give the claims their broadest reasonable interpretation in light of the supporting disclosure. Unclaimed limitations appearing in the specification are not read into the claim. Prior art was referenced using terminology 

Claim Objections
Claims 17 and 20 are objected to because of the following informalities:  
Claim 17 recites “wherein determining whether the first element of the first property key is less than the first element of the second property comprises”. It should be “wherein determining whether the first element of the first property key is less than the first element of the second property key comprises”.  
Claim 20 recites “determining that the property key of the request is not before the property key of the middle test entry”. It should be “determining that the property key of the request is not less than the property key of the middle test entry”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 8 recites “the second element of the property key of the request”. There is insufficient antecedent basis for this limitation “the second element” in the claim.
Claim 14 recites “the second element describes a modifier applied to the simulation data”. There is insufficient antecedent basis for this limitation “the second element” in the claim.
Claim 12 recites “wherein the first element describes a physical quantity associated with the simulation data identified by the property key”. There is insufficient antecedent basis for this limitation “the property key” in the claim.
Claim 10 recites “determining whether a predefined compare-able identifier associated with the first element of the property key of the request is less than the predefined compare-able identifier associated with the first element of the property key of the middle test entry”. There is insufficient antecedent basis for this limitation “the predefined compare-able identifier associated with the first element of the property key of the middle test entry” in the claim.
Claim 17 recites “determining whether a predefined identifier associated with the first element of the first property key is less than the predefined identifier associated with the first element of the second property key”. There is insufficient antecedent basis for this limitation “the predefined identifier associated with the first element of the second property key” in the claim.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 11-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  These claims are directed to an abstract idea without significantly more. 
As to claim 11,
Step 1: Claim 11 is directed to a method. Therefore, the claim is eligible under Step 1 for being directed to processes. 

Step 2A Prong One
Claim 11 recites 
identifying a first element of a first property key; (mental process)
identifying a first element of a second property key; (mental process)
responsive to determining that the first element of the first property key is the same as the first element of the second property key: determining whether the first property key includes additional elements; (mental process)
responsive to determining that the first property key includes additional elements: identifying a next element of the first property key, identifying a next element of the 
responsive to determining that the first property key does not include additional elements, determining that the first property key is not less than the second property key. (mental process)
The claimed concept is a method of evaluating element of different property keys based on comparison directed to “Mental Process” grouping. Therefore, claim 11 is an abstract idea.

Step 2A Prong Two
The claim does not recite additional elements. Note that, simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea. 
The judicial exception is not integrated into a practical application.

Step 2B:
The same analysis of Step 2A Prong Two applies here in 2B. The present claim does not recite any limitation that would integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. See MPEP 2106.05(d).
Thus, claim 11 is not patent eligible. Same conclusion for dependent claims of claim 11. See below.



Claim 13. The method of claim 12, wherein the physical quantity is one of a: pressure, distance, volume, area, element, feature, diameter, length, angle, radius, curvature, topology, population, mass, momentum, acceleration, velocity, displacement, rotation, energy, enthalpy, entropy, charge, pressure, temperature, strain, stress, force, lift, drag, pitch, yaw, roll, altitude, attitude, color, Avogadro, Boltzmann, sound, light, heat, thermal, time, traction, population, probability, path, viscosity, frequency, electron, neutron, proton, photon, graviton, hydrogen, helium, lithium, beryllium, boron, carbon, nitrogen, oxygen, fluorine, neon, sodium, magnesium, aluminum, titanium, silicon, air, water, hydroxyl, hydronium, nitric, nitrous, carboxyl, methyl, methane, methanol, ethyl, ethane, ethene, ethyne, ethanol and equivalent scientific names.  (data description)

Claim 14. The method of claim 11, wherein the second element describes a modifier applied to the simulation data.  (data description)

Claim 15. The method of claim 14, wherein the second element identifies that the modifier is one of a: density, maximum, minimum, mean, median, mode, deviation, root, square, rms, total, net, specific, number, count, size, exact, sum, magnitude, integral, difference, delta, flux, gradient, divergence, curl, strain, stress, ordinates t, x, y, z, derivative, rate, DT, DX, DY, DZ, convolve, filter, transform, invert, transpose, 

Claim 16. The method of claim 11, further comprising: responsive to determining that the first element of the first property key is not the same as the first element of the second property key: determining whether the first element of the first property key is less than the first element of the second property.  (mental process)

Claim 17. The method of claim 16, wherein determining whether the first element of the first property key is less than the first element of the second property comprises: determining whether a predefined identifier associated with the first element of the first property key is less than the predefined identifier associated with the first element of the second property key.  (mental process)



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukai et al (US 2018/0315053 A1) hereinafter Schukai, in view of Bertilsson et al (US 2018/0314780 A1), hereinafter Bertilsson.

Claim 1. A method comprising: 
Schukai discloses receiving a request to retrieve data from a memory of a computing system, the request including a property key identifying the data to be retrieved; 
Schukai: [0068-0069] “At step 704, a request for one or more data elements for conducting a transaction is received. [correspond to receiving a request to retrieve data from a memory of a computing system] In embodiments in which a user uses the user device 104 to conduct a transaction with the transaction system 108, the request may  Other types of transactions may involve other types of data elements”. 
Data element correspond to property key.
Schukai discloses searching the property key in a map, the map storing associations between a plurality of property keys and memory where data associated with a corresponding property key is stored; retrieving the memory for the requested data; 
Schukai: [0070] “At step 706, a data map 20 corresponding to the requested data element is accessed to determine the pointers 28, TTL attributes, etc. for the data 
Schukai: [0072] “At step 710, the pointers 28 in the data map 20 for the data fragments 24 constituting the requested data element are used to retrieve the data fragments 24. The data fragments 24 may be retrieved in a variety of ways, such as via communication with the data storage system(s) 116 or device(s) containing the data fragments 24 over the one or more communication networks 120 according to data transfer protocols used by such system(s) 116 or device(s). [correspond to the map storing associations between a plurality of property keys and memory where data associated with a corresponding property key is stored] The retrieval of each data fragment 24 from a corresponding one of the plurality of different data storage locations may include executing a corresponding separate transaction or set of steps to perform the retrieval. [correspond to retrieving the memory for the requested data] In embodiments, the retrieving of the data fragments 24 may be performed by the user device 104, while in other embodiments it may be performed by the data service system 112.”
Schukai discloses accessing the retrieved memory to obtain the requested data.  


Schukai does not appear to explicitly disclose simulation data

However, Bertilsson discloses simulation data on [0090] “The various data files that may be associated with a modeling system, such as User Data Files 228 and the Libraries 226, may be stored in any one of a variety of data file formats in connection with a file system used in the host computer system or in the Data Storage System 112. In certain aspects, the system 219 may use any one of a variety of database packages in connection with the storage and retrieval of data. The User Data files 228 may also be used in connection with other simulation and modeling systems. For example, the User Data files 228 may be stored in a format that may also be used directly or indirectly as an input to any one of a variety of other modeling systems. In certain aspects, data may be imported and/or exported between the multiphysics modeling system and another system. The format of the data may be varied or customized in 
Schukai and Bertilsson are analogous art because they are from the “same field of endeavor” data management and application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schukai and Bertilsson before him or her, to modify to data map of Schukai include the data storage and retrieval module for modeling physical system of Bertilsson because this combination provide the flexibility of the data management and application.
The suggestion/motivation for doing so would have been Bertilsson [0003] “Computer design systems are used to develop product designs and may include graphical user interfaces. Computer design systems can be complemented with packages analyzing a single aspect of a design, such as, structural analysis in conjunction with computer-aided design systems. It would be desirable to have design systems that can operate in more customized environments adapted for a specific use.”
Therefore, it would have been obvious to combine Schukai and Bertilsson to obtain the invention as specified in the instant claim(s).

Regarding Claim 18, the same ground of rejection is made as discussed above for substantially similar rationale. 
In addition, Claim 18 recites “non-transitory computer-readable storage medium configured to store instructions, the instructions when executed by a processor”.
non-transitory computer-readable storage medium configured to store instructions, the instructions when executed by a processor on [0056] FIG. 5 depicts an embodiment of a computer system 160 that may be used to implement the user device 104, transaction system 108, data service system 112, data storage systems 116, and/or any individual one, subset, or all of the components thereof. The computer system 160 includes a processor 164, a non-transitory machine-readable storage medium 168, a communication circuit 172, and optionally other components 176. The processor 164 executes program instructions stored in the non-transitory machine-readable storage medium 168 to perform the functionality of the component it is implementing as discussed herein. The communication circuit 172 can be controlled by the processor 164 to communicate with other devices, such as the user device 104, transaction system 108, data service system 112 and/or data storage systems 116, to perform the functionality of the component it is implementing as discussed herein. The optional other components 176 may include any further components required by the computer system 160 to perform this functionality.

Claim 2. The method of claim 1, Schukai discloses wherein the property key includes a property identifier and one or more modifier identifiers.  
Schukai: [0038-0039] “FIG. 2 depicts an embodiment of a data map 20, including a plurality of map elements 32 for each data element stored according to the distributed data structure. Each map element 32 corresponds to a different respective data fragment 24 of the data element, and includes a pointer data field 36 and optionally one or more additional data fields. The pointer data field 36 includes a pointer 28 to the  The fragment signature field 48 includes a cryptographic signature of the entire data fragment 24, such as for use in validating a fragment 24 upon retrieval to verify that it has not been altered. The fragment encryption field 52 includes information about the encryption scheme used to encrypt the fragment 24, such as for use in decrypting the fragment 24. The time-to-live field 56 includes a time-to-live attribute of the data fragment 24, such as indicating a time period for which the data fragment 24 is valid. 
Schukai: [0042] “The depicted additional fields include a fragment identifier field 64 and fragment metadata fields 68. The fragment identifier field 64 includes the unique identifier of the data fragment 24. The depicted metadata fields 68 include a time-to-live field 72, a payload signature field 76, a master key identifier field 80, an originator context field 84, a nonce field 88, and a decryption key field 92. The time-to-live field 72 includes the time-to-live attribute of the data fragment 24. The payload signature field 76  The nonce field 88 includes a nonce value, such as may be used to randomize an encryption key used to encrypt the fragment decryption key. The fragment decryption key field 92 includes a randomized encryption key that can decrypt the fragment 24, encrypted with the master key.”

Claim 3. The method of claim 1, Schukai discloses wherein the memory is retrieved as a container or pointer to the portion of memory where the requested simulation data is stored.  
Schukai: [0072] “At step 710, the pointers 28 in the data map 20 for the data fragments 24 constituting the requested data element are used to retrieve the data fragments 24. The data fragments 24 may be retrieved in a variety of ways, such as via communication with the data storage system(s) 116 or device(s) containing the data fragments 24 over the one or more communication networks 120 according to data transfer protocols used by such system(s) 116 or device(s). The retrieval of each data fragment 24 from a corresponding one of the plurality of different data storage locations may include executing a corresponding separate transaction or set of steps to perform  In embodiments, the retrieving of the data fragments 24 may be performed by the user device 104, while in other embodiments it may be performed by the data service system 112.”
Schukai: [0050] “In embodiments, the plurality of different data storage locations at which the plurality of data fragments 24 are stored may include locations at a corresponding plurality of different data storage devices. For example, each of the data fragments 24 may be stored using a respective different one of a plurality of different data storage devices. The data storage devices may include hard drives, flash memories, etc. In such embodiments, a plurality of the different data storage devices may be part of a single data storage system 116 (for example, the data storage module 152 may include a plurality of different data storage devices), part of a plurality of different data storage systems 116 (for example, a plurality of data storage systems 116 may each include a data storage module 152 including a respective one of the plurality of data storage devices), or combinations thereof.”

Claim 4. The method of claim 1, Schukai discloses wherein searching the property key in the map comprises: identifying a middle test entry in the map; comparing the property key of the request to a property key of the middle test entry; and selecting a subset of the map based on the comparison.  
Schukai: [0155] “A rule may include rule elements 270 identifying components taken from or based on multiple different sets of identity information, such as multiple different identity documents. [correspond to identifying a middle test entry in the map] For 

[0102] “The identity atomization and mapping system 224 receives identity information, such as from a user device 228 or an identity provider system 232, atomizes the identity information into corresponding identity components, and generates an index to the atomized identity information. The identity atomization and mapping system 224 also provides a compliant identity containing a sufficient set of identity the atomized identity components to the transaction system 236, such as via communication interfaces 240, 244. The compliant identity may include a subset of identity information from a single identity, such as a state or national identity, or may combine information from a plurality of identities, such as a subset of information from each of the plurality of identities. [correspond to selecting a subset of the map]”

Claim 6. The method of claim 4, wherein comparing the property key of the request to a property key of the middle test entry comprises:
Schukai discloses identifying a first element of the property key of the request; 
Schukai: [0151] “At step 2006, a rule defining a compliant identity responsive to the request is retrieved. The rule may be retrieved by the identity mapping module 664 from the mapping rules module 68. The rule defines identity components needed to be included in the compliant identity. [correspond to identifying a firs element of a first property key]”
identifying a first element of the property key of the middle test entry; and comparing the first element of the property key of the request to the first element of the property key of the middle test entry.  
Schukai: [0155] “A rule may include rule elements 270 identifying components taken from or based on multiple different sets of identity information, such as multiple different identity documents. [correspond to identifying a first element of the property key of the middle test entry] For example, the components identified by the exemplary rule for a REAL ID compliant security check depicted in FIG. 19 may be taken from or based on multiple different state or country issued identity documents, such as a passport and a driver's license. [correspond to different property keys] The creation of a compliant identity using such a rule may leverage identity information from multiple identity documents to provide of identity information sufficient for conducting the transaction, where any single one of the identity documents may have not contained sufficient information, but protect from exposure identity information from the identity documents unnecessary for the transaction. [correspond to comparing the first element of the property key of the request to the first element of the property key of the middle test entry] For example, the components identified by the exemplary rule for a REAL ID compatible security check depicted in FIG. 19 are taken from or based on both a passport and a driver's license (that is, the image of the individual, the name of the individual, the date of birth of the individual, the height of the individual, the weight of the individual, and the eye color of the individual are taken from the driver's license; and the country of origin of the passport, the passport number, and the legal assertion that the passport is valid are taken from or based on the passport). The creation of a compliant 

Claim 9. The method of claim 6, Pidduck discloses wherein comparing the property key of the request to a property key of the middle test entry further comprises: 
responsive to determining that the first element of the property key of the request is not the same as the first element of the property key of the middle test entry: determining whether the first element of the property key of the request is less than the first element of the property key of the middle test entry.  
Pidduck [0147] “The coordinator may determine search modules (processes) 340 to instantiate based on the terms of the received query and instantiate those search modules 340. For example, the coordinator may define the search modules 340 and a hierarchy in order to define a search tree of the search modules 340 corresponding to the received query. The coordinator may then instantiate search modules 340 and provide each module 340 with the data (e.g., related sub modules 340, search term for the search module 340, etc.) needed to process the search tree. The federator 345 may then obtain results from one or more of the search modules 340 (e.g., the search module 340 that is a root node of the search tree) and generate a response to the query received through search interface 330. This response may identify one or more responsive objects. Search modules 340 are responsible for implementing a term 
When match value is false, it means it is not the same. The value in the region show the first element of the property key of the request is less than / more than the first element of the property key of the middle test entry.  

Claims 7-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukai et al (US 2018/0315053 A1) hereinafter Schukai, in view of Bertilsson et al (US 2018/0314780 A1), hereinafter Bertilsson, and Pidduck at al (US 2020/0210419 A1), hereinafter Pidduck.

Claim 7. The method of claim 6, wherein comparing the property key of the request to a property key of the middle test entry further comprises: 
Schukai and Bertilsson do not appear to explicitly disclose the following limitations:
responsive to determining that the first element of the property key of the request is the same as the first element of the property key of the middle test entry: 
determining whether the property key of the request includes additional elements; 
responsive to determining that the property key of the request includes additional elements:  - 33 -identifying a next element of the property key of the request, identifying a next element of the property key of the middle test entry, and comparing the next element of the property key of the request to the next element of the property key of the middle test entry; and 
responsive to determining that the property key of the request does not include additional elements, determining that the property key of the request is not less than the property key of the middle test entry.  

However, Pidduck discloses responsive to determining that the first element of the property key of the request is the same as the first element of the property key of the middle test entry: [0147] “The coordinator may determine search modules (processes) 340 to instantiate based on the terms of the received query and instantiate those search modules 340. For example, the coordinator may define the search modules 340 and a hierarchy in order to define a search tree of the search modules 340 corresponding to the received query. The coordinator may then instantiate search modules 340 and provide each module 340 with the data (e.g., related sub modules 340, search term for the search module 340, etc.) needed to process the search tree. The federator 345 may then obtain results from one or more of the search modules 340 
determining whether the property key of the request includes additional elements; Pidduck [0137] “Index 224 may include metadata used to identify objects in response to a search query and may also include text used to identify objects. [correspond to additional element] Specifically, as discussed above the index 224 may include an inverted copy of the indexed object. An inverted index may therefore contain a set of terms along with the an identification of which objects contain those terms Index 224 can include a single index containing metadata and text, separate metadata and text indexes or other arrangements of information. While shown as a single index, index 224 may include multiple indices. Further, index 224 may be partitioned, with different objects being represented in each partition.”
FIG. 3, in one embodiment, a region value operator search module 340 may be implemented as an iterator. As used in a search tree, such a region value iterator may have a number of sub-nodes, each sub-node corresponding to a match iterator and an alternative iterator for one of the regions specified by the region value operator in the original query. [correspond to determining whether the property key of the request includes additional elements] The region value iterator may have a set of regions and a search value including a comparator and a comparison value, such that the region value iterator will return an object (or identifier thereof) in response to a call to the next interface of the region value iterator if the values in the set of regions for the object are true for the comparison defined by the comparator, the comparison value and the region operator. Specifically, for a maximum region value operator with a set of regions, a search value including a comparator and a comparison value, a region value iterator may return an object if the maximum value in the set of regions for the object (if a value exists in those regions) are true for the comparison defined by the comparator, the comparison value and the region operator. For a minimum region value operator with a set of regions, a search value including a comparator and a comparison value, a region value iterator may return an object if the minimum value in the set of regions for the object (if a value exists in those regions) are true for the comparison defined by the comparator, the comparison value and the region operator.”
The region value (e.g. true or false) is used to determine whether the property key includes additional elements. Alternative iterator correspond to additional element.
responsive to determining that the property key of the request includes additional elements:  - 33 -identifying a next element of the property key of the request, identifying a next element of the property key of the middle test entry, and comparing the next element of the property key of the request to the next element of the property key of the middle test entry; Pidduck [0176] “For example, a search term iterator for a term may provide a next interface that provides the next object (e.g., next object identifier) in the corpus that contains that search term. An operator iterator may provide a next interface that provides the next object in the corpus that meets the logical condition(s) specified by that operator with respect to the search terms associated with that operator. [correspond to responsive to determining that the property key of the request includes additional elements]  A match iterator may provide a next interface that can provide the next object in the corpus that has a match for a given value in a corresponding region. A match iterator may, for example, be configured with a comparator and a comparison value such that the next interface can provide the next object in the corpus that has a match for the give value in the corresponding region based on the comparator and the comparison value. An alternative iterator may be a match iterator that is associated with another match iterator that can provide the next object in the corpus that has a match for a given value in a corresponding region. [correspond to identifying a next element of the property key of the request, identifying a next element of the property key of the middle test entry, and comparing the next element of the property key of the request to the next element of the property key of the middle test entry] A comparator and comparison value with which an alternative iterator is configured may be based on the comparator of the match iterator with which the alternative iterator is associated or, for example, the region value operator of the search term.
and responsive to determining that the property key of the request does not include additional elements, determining that the property key of the request is not less than the property key of the middle test entry [0188] “Referring again to FIG. 3, in one embodiment, a region value operator search module 340 may be implemented as an iterator. As used in a search tree, such a region value iterator may have a number of sub-nodes, each sub-node corresponding to a match iterator and an alternative iterator for one of the regions specified by the region value operator in the original query. The region value iterator may have a set of regions and a search value including a comparator and a comparison value, such that the region value iterator will return an object (or identifier thereof) in response to a call to the next interface of the region value iterator if the values in the set of regions for the object are true for the comparison defined by the comparator, the comparison value and the region operator. [correspond to responsive to determining that the property key of the request does not include additional elements, determining that the property key of the request is not less than the property key of the middle test entry] Specifically, for a maximum region value operator with a set of regions, a search value including a comparator and a comparison value, a region value iterator may return an object if the maximum value in the set of regions for the object (if a value exists in those regions) are true for the comparison defined by the comparator, the comparison value and the region operator. For a minimum region value operator with a set of regions, a search value including a comparator and a comparison value, a region value iterator may return an object if the minimum value in the set of regions for the object (if a value exists in those regions) are 
The false value of region value indicate not additional elements. 
The search value including a comparator and a comparison value correspond to determining that the first property key is not less than the second property key.
Schukai, Bertilsson and Pidduck are analogous art because they are from the “same field of endeavor” data management and application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schukai, Bertilsson and Pidduck before him or her, to modify the method of Schukai to include the data storage and retrieval module for modeling physical system of Bertilsson and the search strategy of Pidduck because this combination improve the efficient of retrieving data.
The suggestion/motivation for doing so would have been Pidduck [0057] “Embodiments as presented herein may thus have a number of advantages. By implementing such a region value search, the search problem of searching a set of regions that may be sparsely populated may be solved efficiently at the process and search tree level as opposed to at the query level (e.g., by expanding such a query manually, or expanding it through automatic syntax rewriting). Accordingly, embodiments may avoid the need to execute such huge queries and provide many technical improvements in the functioning of the computer when applying such region value searching, including the use of fewer computer resources such as disk accesses, memory or processor cycles and reducing the time needed to execute such a search. 
Therefore, it would have been obvious to combine Schukai, Bertilsson and Pidduck to obtain the invention as specified in the instant claim(s).

Claim 8. The method of claim 7, Pidduck discloses wherein the first element of the property key of the request is a property associated with the simulation data, and the second element of the property key of the request is a modifier associated with the simulation data.  
Pidduck [0149] “In the context of this disclosure, the phrase “search term” represents a technical concept or interpretation. [correspond to the first element of the property key of the request is a property associated with the simulation data] For example, a search term in the context of this disclosure can be a word, a string, or any combination of the following: phrases, numbers, strings, logical operations (e.g., AND, OR, NOT, SUBSET, STEM, etc.), ordering or operations (e.g., using parentheses), relationships (e.g., greater than, less than, not equal to, etc., similarities based on thesaurus, stemming, sounds-like, etc., wildcards and pattern matching or the like. To this end, a search term can also refer to any term that is used in a query and that has been modified or generated by any commonly used techniques. [correspond to the second element of the property key of the request is a modifier associated with the simulation data] For context, a search term could be a word “john” or a more complex expression like: [0150] (>“bob” or !=(“123” or a*)) and (sounds-like “smith” or thesaurus “doctor” or “medical doctor” or stem “medical”).”

Claims 11 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukai et al (US 2018/0315053 A1) hereinafter Schukai, in view of Pidduck at al (US 2020/0210419 A1), hereinafter Pidduck.

Claim 11. A method for comparing property keys identifying simulation data stored in a memory of a computer running a simulation system, each property key having a tuple including one or more elements, the method comprising: 
Schukai discloses identifying a first element of a first property key; 
Schukai: [0151] “At step 2006, a rule defining a compliant identity responsive to the request is retrieved. The rule may be retrieved by the identity mapping module 664 from the mapping rules module 68. The rule defines identity components needed to be included in the compliant identity. [correspond to identifying a firs element of a first property key]”
Schukai discloses identifying a first element of a second property key;  
Schukai: [0155] “A rule may include rule elements 270 identifying components taken from or based on multiple different sets of identity information, such as multiple different identity documents. [correspond to a first element of a second property key] For example, the components identified by the exemplary rule for a REAL ID compliant security check depicted in FIG. 19 may be taken from or based on multiple different state or country issued identity documents, such as a passport and a driver's license. [correspond to different property keys] The creation of a compliant identity using such a rule may leverage identity information from multiple identity documents to provide of 

Schukai does not appear to explicitly disclose the following limitations:
responsive to determining that the first element of the first property key is the same as the first element of the second property key: determining whether the first property key includes additional elements; 
responsive to determining that the first property key includes additional elements: identifying a next element of the first property key, identifying a next element of the second property key, and comparing the next element of the first property key to the next element of the second property key; and 
responsive to determining that the first property key does not include additional elements, determining that the first property key is not less than the second property key.  

However, Pidduck discloses responsive to determining that the first element of the first property key is the same as the first element of the second property key: 
[0147] “The coordinator may determine search modules (processes) 340 to instantiate based on the terms of the received query and instantiate those search modules 340. For example, the coordinator may define the search modules 340 and a hierarchy in order to define a search tree of the search modules 340 corresponding to the received query. The coordinator may then instantiate search modules 340 and provide each module 340 with the data (e.g., related sub modules 340, search term for the search module 340, etc.) needed to process the search tree. The federator 345 may then obtain results from one or more of the search modules 340 (e.g., the search module 340 that is a root node of the search tree) and generate a response to the query received through search interface 330. This response may identify one or more responsive objects. Search modules 340 are responsible for implementing a term process for one or more terms using index 324 or implementing an operator process for a search operator, a match iterator for matching a value, [correspond to determining that the first element of the first property key is the same as the first element of the second property key] an alternative iterator, a value iterator for all values in a region, performing 
Pidduck discloses determining whether the first property key includes additional elements; 
Pidduck [0137] “Index 224 may include metadata used to identify objects in response to a search query and may also include text used to identify objects. [correspond to additional element] Specifically, as discussed above the index 224 may include an inverted copy of the indexed object. An inverted index may therefore contain a set of terms along with the an identification of which objects contain those terms Index 224 can include a single index containing metadata and text, separate metadata and text indexes or other arrangements of information. While shown as a single index, index 224 may include multiple indices. Further, index 224 may be partitioned, with different objects being represented in each partition.”
[0188] “Referring again to FIG. 3, in one embodiment, a region value operator search module 340 may be implemented as an iterator. As used in a search tree, such a region value iterator may have a number of sub-nodes, each sub-node corresponding to a match iterator and an alternative iterator for one of the regions specified by the region value operator in the original query. [correspond to determining whether the first property key includes additional elements] The region value iterator may have a set of regions and a search value including a comparator and a comparison value, such that 
The region value (e.g. true or false) is used to determine whether the property key includes additional elements. Alternative iterator correspond to additional element.
Pidduck discloses responsive to determining that the first property key includes additional elements: identifying a next element of the first property key, identifying a next element of the second property key, and comparing the next element of the first property key to the next element of the second property key;
Pidduck [0176] “For example, a search term iterator for a term may provide a next interface that provides the next object (e.g., next object identifier) in the corpus that contains that search term. An operator iterator may provide a next interface that provides the next object in the corpus that meets the logical condition(s) specified by that operator with respect to the search terms associated with that operator.   A match iterator may provide a next interface that can provide the next object in the corpus that has a match for a given value in a corresponding region. A match iterator may, for example, be configured with a comparator and a comparison value such that the next interface can provide the next object in the corpus that has a match for the give value in the corresponding region based on the comparator and the comparison value. An alternative iterator may be a match iterator that is associated with another match iterator that can provide the next object in the corpus that has a match for a given value in a corresponding region. [correspond to identifying a next element of the first property key, identifying a next element of the second property key, and comparing the next element of the first property key to the next element of the second property key] A comparator and comparison value with which an alternative iterator is configured may be based on the comparator of the match iterator with which the alternative iterator is associated or, for example, the region value operator of the search term.
Pidduck discloses responsive to determining that the first property key does not include additional elements, determining that the first property key is not less than the second property key.
Pidduck [0188] “Referring again to FIG. 3, in one embodiment, a region value operator search module 340 may be implemented as an iterator. As used in a search tree, such a region value iterator may have a number of sub-nodes, each sub-node corresponding to a match iterator and an alternative iterator for one of the regions specified by the region value operator in the original query. The region value iterator may have a set of  Specifically, for a maximum region value operator with a set of regions, a search value including a comparator and a comparison value, a region value iterator may return an object if the maximum value in the set of regions for the object (if a value exists in those regions) are true for the comparison defined by the comparator, the comparison value and the region operator. For a minimum region value operator with a set of regions, a search value including a comparator and a comparison value, a region value iterator may return an object if the minimum value in the set of regions for the object (if a value exists in those regions) are true for the comparison defined by the comparator, the comparison value and the region operator.”
The false value of region value indicate not additional elements. 
The search value including a comparator and a comparison value correspond to determining that the first property key is not less than the second property key.
Schukai and Pidduck are analogous art because they are from the “same field of endeavor” data management and application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schukai and Pidduck 
The suggestion/motivation for doing so would have been Pidduck [0057] “Embodiments as presented herein may thus have a number of advantages. By implementing such a region value search, the search problem of searching a set of regions that may be sparsely populated may be solved efficiently at the process and search tree level as opposed to at the query level (e.g., by expanding such a query manually, or expanding it through automatic syntax rewriting). Accordingly, embodiments may avoid the need to execute such huge queries and provide many technical improvements in the functioning of the computer when applying such region value searching, including the use of fewer computer resources such as disk accesses, memory or processor cycles and reducing the time needed to execute such a search. Moreover, embodiments of such search operators may be usefully applied in a variety of contexts.”
Therefore, it would have been obvious to combine Schukai and Pidduck to obtain the invention as specified in the instant claim(s).

Claim 16. The method of claim 11, further comprising: 
Pidduck discloses responsive to determining that the first element of the first property key is not the same as the first element of the second property key: determining whether the first element of the first property key is less than the first element of the second property.  
 determining whether the first element of the first property key is less than the first element of the second property] sorting results, and retrieving metadata regions to return in a query. Thus, a search tree may include a set of hierarchically arranged search modules 340 as nodes of the search tree, each search module 340 being a term process or an operator process.”
.

Claims 12-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schukai et al (US 2018/0315053 A1) hereinafter Schukai, in view of Pidduck at al (US 2020/0210419 A1), hereinafter Pidduck and Bertilsson et al (US 2018/0314780 A1), hereinafter Bertilsson.

Claim 12. The method of claim 11, Schukai discloses wherein the first element describes a physical quantity associated with the data identified by the property key.  
Schukai: [0155] “A rule may include rule elements 270 identifying components taken from or based on multiple different sets of identity information, such as multiple different identity documents. For example, the components identified by the exemplary rule for a REAL ID compliant security check depicted in FIG. 19 may be taken from or based on multiple different state or country issued identity documents, such as a passport and a driver's license. The creation of a compliant identity using such a rule may leverage identity information from multiple identity documents to provide of identity information sufficient for conducting the transaction, where any single one of the identity documents may have not contained sufficient information, but protect from exposure identity information from the identity documents unnecessary for the transaction. For example, the components identified by the exemplary rule for a REAL ID compatible security 

Schukai and Pidduck do not appear to explicitly disclose simulation data.

However, Bertilsson discloses simulation data on [0090] “The various data files that may be associated with a modeling system, such as User Data Files 228 and the Libraries 226, may be stored in any one of a variety of data file formats in connection with a file system used in the host computer system or in the Data Storage System 112. In certain aspects, the system 219 may use any one of a variety of database packages in connection with the storage and retrieval of data. The User Data files 228 may also be used in connection with other simulation and modeling systems. For example, the 
Schukai, Pidduck and Bertilsson are analogous art because they are from the “same field of endeavor” data management and application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schukai, Pidduck and Bertilsson before him or her, to modify to data map of Schukai include the search strategy of Pidduck and the data storage and retrieval module for modeling physical system of Bertilsson because this combination provide the flexibility of the data management and application.
The suggestion/motivation for doing so would have been Bertilsson [0003] “Computer design systems are used to develop product designs and may include graphical user interfaces. Computer design systems can be complemented with packages analyzing a single aspect of a design, such as, structural analysis in conjunction with computer-aided design systems. It would be desirable to have design systems that can operate in more customized environments adapted for a specific use.”
Therefore, it would have been obvious to combine Schukai, Pidduck and Bertilsson to obtain the invention as specified in the instant claim(s).

Claim 13. The method of claim 12, Schukai discloses wherein the physical quantity is one of a: pressure, distance, volume, area, element, feature, diameter, length, angle, radius, curvature, topology, population, mass, momentum, acceleration, velocity, displacement, rotation, energy, enthalpy, entropy, charge, pressure, temperature, strain, stress, force, lift, drag, pitch, yaw, roll, altitude, attitude, color, Avogadro, Boltzmann, sound, light, heat, thermal, time, traction, population, probability, path, viscosity, frequency, electron, neutron, proton, photon, graviton, hydrogen, helium, lithium, beryllium, boron, carbon, nitrogen, oxygen, fluorine, neon, sodium, magnesium, aluminum, titanium, silicon, air, water, hydroxyl, hydronium, nitric, nitrous, carboxyl, methyl, methane, methanol, ethyl, ethane, ethene, ethyne, ethanol and equivalent scientific names.  
Schukai: [0155] “For example, the components identified by the exemplary rule for a REAL ID compatible security check depicted in FIG. 19 are taken from or based on both a passport and a driver's license (that is, the image of the individual, the name of the individual, the date of birth of the individual, the height of the individual, the weight of the individual, and the eye color of the individual are taken from the driver's license; and the country of origin of the passport, the passport number, and the legal assertion that the passport is valid are taken from or based on the passport).”

Claim 14. The method of claim 11, Pidduck discloses wherein the second element describes a modifier applied to the data.  
Pidduck [0149] “In the context of this disclosure, the phrase “search term” represents a technical concept or interpretation. For example, a search term in the context of this 

Schukai and Pidduck do not appear to explicitly disclose simulation data.

However, Bertilsson discloses simulation data on [0090] “The various data files that may be associated with a modeling system, such as User Data Files 228 and the Libraries 226, may be stored in any one of a variety of data file formats in connection with a file system used in the host computer system or in the Data Storage System 112. In certain aspects, the system 219 may use any one of a variety of database packages in connection with the storage and retrieval of data. The User Data files 228 may also be used in connection with other simulation and modeling systems. For example, the User Data files 228 may be stored in a format that may also be used directly or indirectly as an input to any one of a variety of other modeling systems. In certain aspects, data may be imported and/or exported between the multiphysics modeling 
Schukai, Pidduck and Bertilsson are analogous art because they are from the “same field of endeavor” data management and application.
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art, having the teachings of Schukai, Pidduck and Bertilsson before him or her, to modify to data map of Schukai include the search strategy of Pidduck and the data storage and retrieval module for modeling physical system of Bertilsson because this combination provide the flexibility of the data management and application.
The suggestion/motivation for doing so would have been Bertilsson [0003] “Computer design systems are used to develop product designs and may include graphical user interfaces. Computer design systems can be complemented with packages analyzing a single aspect of a design, such as, structural analysis in conjunction with computer-aided design systems. It would be desirable to have design systems that can operate in more customized environments adapted for a specific use.”
Therefore, it would have been obvious to combine Schukai, Pidduck and Bertilsson to obtain the invention as specified in the instant claim(s).

Claim 15. The method of claim 14, Pidduck discloses wherein the second element identifies that the modifier is one of a: density, maximum, minimum, mean, median, mode, deviation, root, square, rms, total, net, specific, number, count, size, exact, sum, magnitude, integral, difference, delta, flux, gradient, divergence, curl, strain, stress, ordinates t, x, y, z, derivative, rate, DT, DX, DY, DZ, convolve, filter, transform, invert, transpose, coherence, constant, coefficient, approximate, scratch, residual, limit, reference, small, large, tolerance, standard, ratio, normal, kinetic, speed, internal, molar, bulk, free, nuclear, magnetic, electric, moment, modulus, yield, ultimate, compression, tension, sheer, transfer, quality, crystalline, amorphous, solid, fiber, droplet, liquid, - 36 -hydro, static, dynamic, vapor, subcritical, critical, supercritical, saturation, plasma, kinematic, formation, activation, vaporization, turbulent, compression, expansion, diffusion, dissipation, dissociation, ionization, conduction, tensor, matrix, vector, eigen, assembly, tangent, adjacency, determinant, anion, cation, hydride, oxide, peroxide, monoxide, dioxide, hydroxide, carboxide, and equivalent scientific names.  
Pidduck [0149] “In the context of this disclosure, the phrase “search term” represents a technical concept or interpretation. For example, a search term in the context of this disclosure can be a word, a string, or any combination of the following: phrases, numbers, strings, logical operations (e.g., AND, OR, NOT, SUBSET, STEM, etc.), ordering or operations (e.g., using parentheses), relationships (e.g., greater than, less than, not equal to, etc., similarities based on thesaurus, stemming, sounds-like, etc., wildcards and pattern matching or the like. To this end, a search term can also refer to any term that is used in a query and that has been modified or generated by any commonly used techniques. For context, a search term could be a word “john” or a 

Allowable Subject Matter
Claims 5 and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 10 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 U.S.C. 112(b) rejection.
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and overcome 35 U.S.C. 112(b) and 101 rejections.

The following is a statement of reasons for the indication of allowable subject matter:  
Schukai et al (US 2018/0315053 A1) teaches a data map including a map element corresponding to each of the data fragments is generated and stored.   Each map element includes a field containing a pointer to the location at the data storage system on which the corresponding data fragment is stored. Schukai also teaches a method of retrieving data requested from data map using rules.
Pidduck at al (US 2020/0210419 A1) teaches  a search operator that addresses the problem of complex query construction for finding objects having a particular value, including a minimum or a maximum value, in one of a set of regions, and the efficient implementation of the searches specified by such search operators.
Bertilsson et al (US 2018/0314780 A1) teaches a customized application data structure is generated providing a customized modeling of the physical systems using a modeling operation, a geometry of the one or more models of physical systems, an application feature, and a geometry subroutine. The customized application data structure is configured for distribution to end users as an application executed by an application runtime engine.
These references taken either alone or in combination with the prior art of record fail to disclose instructions, including:
Claim 5: “responsive to determining that the property key of the request is less than the property key of the middle test entry in a predefined lexicographical order, selecting a lower half of the map; and responsive to determining that the property key of the request is not less than the property key of the middle test entry in the predefined lexicographical order, selecting an upper half of the map.”

Claim 10: “- 34 -determining whether a predefined compare-able identifier associated with the first element of the property key of the request is less than the predefined compare-able identifier associated with the first element of the property key of the middle test entry.” 

Claim 17: “determining whether a predefined identifier associated with the first element of the first property key is less than the predefined identifier associated with the first element of the second property key.”

Claim 19: “selecting a subset of the map based on the comparison, comprising: 
responsive to determining that the property key of the request is less-than the property key of the middle test entry in a predefined lexicographical order, selecting a lower half of the map; and responsive to determining that the property key of the request is not less-than the property key of the middle test entry in the predefined lexicographical order, selecting an upper half of the map.” 

in combination with the remaining elements and features of the claimed invention.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUEN-MEEI GAN whose telephone number is (469)295-9127. The examiner can normally be reached Monday-Friday 9:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHUEN-MEEI GAN/Primary Examiner, Art Unit 2148